Title: To James Madison from Daniel Carroll Brent, 16 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir
Was: Sunday Aug: 16. 1807.

I shall write to Mr. Gamble to morrow, acknowledging the receipt of the letter from him, which is enclosed, and advising him to send his Commn. to the Office, that it may be altered there, as to the name, if you should give no directions to the Contrary.
I was aware of the difficulty stated in Mr. Erskine’s letter, also enclosed, with regard to the mode of Communication between the British Squadron & the British functionaries in the U. States, from an Intimation that Mr. Foster had made to me; and I sent, several days ago, authenticated Copies of proof concerning thirteen American seamen, detained in different vessels of the Squadron, to Colo: Newton, at Norfolk, with a request that he would make use of them towards procuring the discharge of the men, if he should see any probability of his Interposition’s being effectual.
The Southern mail is not yet arrived.  I have the Honor to be, with perfect Respect, Dr. Sir, your Obed: faithful Servt.

Danl. Brent


Since the above was written, I have recd. your letter of the 13th, & shall attend to the directions which it contains.  The Copy of your letter to Mr. Foronda, & the statement to be got from the War Office, concerning the obstructions to Spanish stores & ca., shall be sent to morrow.  The southern mail has just arrived.

